



Exhibit 10.1
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of March 15, 2020 (the
“Effective Date”), by and between Vishay Advanced Technologies, Ltd., a
corporation organized under the laws of the State of Israel and a wholly-owned
subsidiary of Vishay Precision Group, Inc. (“VPG”), a Delaware corporation
(together with Vishay Advanced Technologies, Ltd, the “Company”), and Amir Tal
(the “Executive”).
W I T N E S S E T H:
WHEREAS, Executive has been employed by the Company commencing from July 11,
2004 (the “Commencement Date of Employment”), according to an employment
agreement dated July 11, 2004 (the “Prior Employment Agreement”); and
WHEREAS, the Company desires to continue to employ Executive and Executive
desires to continue such employment; and
WHEREAS, the Company and Executive intend for this Agreement to document the
terms and conditions of his continuing employment by the Company starting from
the Effective Date, replacing the Prior Employment Agreement, which shall have
no effect starting from that date.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter contained,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:
1.    Definitions.
1.1.    “Accrued Compensation” means (i) earned but unpaid base salary and (ii)
unpaid expense reimbursements previously submitted to the Company in accordance
with Section 5.2 of this Agreement.
1.2.    “Board of Directors” or “Board” means the Board of Directors of VPG.
1.3.    “Cause” means any of the following:
(a)    Executive’s conviction of a felony or any other crime involving moral
turpitude (whether or not involving the Company and/or any of its subsidiaries);
(b)    any act or failure to act by Executive involving dishonesty, fraud,
misrepresentation, theft or embezzlement of assets from the Company and/or any
of its subsidiaries; or
(c)    Executive’s (i) willful and repeated failure to substantially perform his
duties under this Agreement (other than as a result of total or partial
incapacity due to physical




--------------------------------------------------------------------------------





or mental illness or injury) or (ii) willful and repeated failure to
substantially comply with any policy of the Company applicable to Executive;
provided, however, that a termination pursuant to this clause (c) will not
become effective unless Executive fails to cure such failure to perform or
comply within twenty (20) days after written notice thereof from the Company.
1.4.    “Change in Control” shall have the meaning set forth in the Vishay
Precision Group, Inc. 2010 Stock Incentive Program, as amended, as of the
Effective Date.
1.5.    “Code” means the Internal Revenue Code of 1986, as amended.
1.6.    “Common Stock” shall have the meaning set forth in the Vishay Precision
Group, Inc. 2010 Stock Incentive Program, as amended, as of the Effective Date.
1.7.    “Competing Business” means any business or venture located anywhere in
the world that is engaged in the manufacture and supply of resistive foil
technology products such as resistive sensors, strain gages, ultra-precision
foil resistors, current sensors, transducers/load cells, weighing modules,
weighing systems and control systems, to the extent the Company or any
subsidiary of the Company is engaged in such activities on the Date of
Termination.
1.8.    “Date of Termination” means (i) the effective date on which Executive’s
employment by the Company is terminated by the Company or Executive, as the case
may be, or (ii) if Executive’s employment by the Company terminates by reason of
death, the date of Executive’s death. Notwithstanding the previous sentence, if
Executive’s employment is terminated by Executive without Good Reason, then such
Date of Termination shall be no earlier than thirty (30) days following the date
on which a Notice of Termination is received.
1.9.    “Disability” means (i) the inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or (ii) any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, as a result of which Executive is receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Company.
1.10.     “Good Reason” means, without Executive’s express written consent, the
occurrence of any of the following events:
(a)    any material and adverse change in Executive’s titles, offices, duties or
responsibilities (including reporting responsibilities) with respect to the
Company from those set forth in this Agreement;
(b)    a reduction in Executive’s Base Salary (as the same may be increased from
time to time after the Effective Date);
(c)    relocation of Executive’s principal place of performance to a location
more than 50 kilometers from Holon, Israel or Mod’in Israel; or




--------------------------------------------------------------------------------





(d)    any other material breach of this Agreement by the Company.
Notwithstanding the foregoing, in order for an event or circumstance to
constitute “Good Reason,” (i) Executive must provide the Company with Notice of
Termination, describing the event or circumstance giving rise to Good Reason
within 45 days after it has occurred, (ii) the Company shall have 45 days after
receipt of such notice to cure the event or circumstance giving rise to Good
Reason and (iii) if the Company fails to cure the event or circumstance giving
rise to Good Reason, then Executive shall have the right to resign for Good
Reason during the ninety (90) day period commencing immediately after the last
day of the 45 day cure period.
1.11.    “Non-Competition Period” means the period commencing upon the Date of
Termination and continuing until the first anniversary of the Date of
Termination or such lesser period as is determined by a court of competent
jurisdiction pursuant to Section 7.5(d).
1.12.    “Non-Solicitation Period” means the period commencing upon the Date of
Termination and continuing until the first anniversary of the Date of
Termination or such lesser period as is determined by a court of competent
jurisdiction pursuant to Section 7.5(d).
1.13.    “Notice of Termination” means a written notice of termination of
Executive’s employment with the Company, signed by Executive, if to the Company,
or by a duly authorized officer of the Company, if to Executive. In case of
termination by the Executive for Good Reason or by the Company for Cause, such
notice shall (i) indicate the specific termination provision in this Agreement
relied upon; (ii) to the extent applicable, set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated; and (iii) specify the
Date of Termination. The failure by Executive or the Company to set forth in
such notice any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of Executive or the Company hereunder
or preclude Executive or the Company from asserting such fact or circumstance in
enforcing Executive’s or the Company’s rights hereunder.
1.14.    “Tax Ordinance” means the Israeli Income Tax Ordinance of 1961.
2.    Employment; Term; Israeli Terms.
2.1.    Employment. The Company hereby agrees to employ Executive, and Executive
hereby accepts employment by the Company, in accordance with and subject to the
terms and conditions set forth herein.
2.2.    Term. This Agreement shall become effective as of March __, 2020. The
“Initial Term” of this Agreement shall commence on March __, 2020 and continue
until December 31, 2020, unless earlier terminated in accordance with the
provisions of this Agreement; provided, however, that at the end of the Initial
Term and at the end of each Extension Year (as defined herein), this Agreement
shall automatically be extended for an additional one-year period (each such
additional one-year period, an “Extension Year,” and, together with the Initial
Term, until the Date of Termination, the “Term”), unless the Company or
Executive gives notice to the other party at least ninety (90) days prior to the
end of the Initial Term or the Extension Year, as applicable, of its




--------------------------------------------------------------------------------





or his intention not to extend the Term, in which case the Term will end at the
completion of such Initial Term or Extension Year, as applicable. An election
not to extend the Term shall be deemed a termination of employment by the party
so electing.
2.3.    Israeli Terms. Notwithstanding anything in this Agreement to the
contrary, the terms and conditions set forth in Exhibit A shall govern
Executive’s employment terms and conditions under Israeli law and, to the extent
of any inconsistency between the main body of this Agreement and Exhibit A,
Exhibit A shall prevail.
3.    Duties.
3.1.    Position. During the Term, Executive shall serve as Senior Vice
President and Chief Accounting Officer of the Company, reporting directly to the
Company’s Chief Executive Officer.
3.2.    Authority and Responsibility. Executive shall have such authority and
responsibility as is customary for a Senior Vice President and Chief Accounting
Officer of a multi-national corporation.
3.3.    Activities. Excluding any periods of vacation, personal, sick leave and
other permitted absences to which Executive is entitled according to this
Agreement and Israeli law, during the Term, Executive shall devote his full
professional attention and best efforts to the business and affairs of the
Company. Executive owes a fiduciary duty of loyalty, fidelity and allegiance to
act at all times in the best interests of the Company, and not to do any act
which would injure the business, interests or reputation of the Company,
including, without limitation, engaging in any business activity that conflicts
with the Executive’s duties to the Company or receiving any payment,
compensation or benefit from any third party in connection, directly or
indirectly, with the Executive’s employment by the Company. It shall not be
considered a violation of the foregoing for Executive to (i) provide services to
any subsidiaries or affiliates of the Company (which, for avoidance of doubt,
shall be provided pursuant to this Agreement and without payment of additional
consideration), (ii) serve on corporate, industry, civic or charitable boards or
committees or (iii) manage personal investments, so long as such activities
would be permitted under Section 7 and do not interfere with the performance of
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement.
3.4.    Place of Performance. Executive recognizes that his duties will require,
at the Company’s expense, travel to domestic and international locations. In
addition, while the Executive’s principal place of business shall be Israel,
Executive recognizes that in performing services to the Company, he may be
required to be present in the United States for substantial periods of time.
4.    Compensation.
4.1.    Base Salary. Effective January 1, 2020, the Company shall pay Executive
a base salary, subject to annual review by the Compensation Committee of the
Board of Directors (the “Compensation Committee”), of ₪ 834,247 per year, paid
in 12 equal installments of NIS69,520.6 (as may be adjusted from time to time,
the “Base Salary”). Such Base Salary includes any




--------------------------------------------------------------------------------





remuneration for any work beyond standard working hours at the Company,
including overtime work, and shall be paid in accordance with the Company’s
standard salary policies as they exist from time to time, subject to such
deductions, if any, as are required by law or elected by Executive.
4.2.    Bonus.
(a)    Beginning with the Company’s 2020 fiscal year and for each fiscal year
thereafter during the Term, Executive shall be eligible to earn an annual
performance bonus (“Bonus”), payable in cash, with a target equal to 50% of Base
Salary (the “Target Bonus”). The actual amount of Bonus payable to Executive
shall be determined by the Compensation Committee, and shall be based upon the
Company’s achievement of certain corporate and/or individual performance goals
to be established by the Compensation Committee in its sole discretion.
(b)    For each fiscal year during the Term, any Bonus payable pursuant to this
Section 4.2 shall be paid as soon as administratively practicable after the date
that VPG files its Form 10-K with the Securities and Exchange Commission for the
prior fiscal year; provided, however, that if VPG does not file such From 10-K
on or before December 15th of the fiscal year immediately following the fiscal
year with respect to which the Bonus relates, no Bonus shall be paid in respect
of such prior fiscal year.
(c)    The Bonus, if paid, shall not be deemed to form part of the Executive's
Base Salary for any purpose, including for determining pension contributions or
other employment benefits. The Bonus is a limited and specific benefit and if
paid shall not create any contractual or other right to receive any similar
award, or benefit in lieu of any similar award, in the future.


4.3.    Long-Term Equity Incentive. Effective each January 1 during the Term,
the Company shall grant Executive an annual equity award under the Company’s
2010 Stock Incentive Program (or any successor plan or arrangement thereof)
having a value approximately equal to 40% of Base Salary on such date (the
“Annual Equity Grant”). In the event of the termination of Executive’s
employment with the Company by the Company without Cause, by Executive for Good
Reason, or as a result of Executive’s death or Disability, and subject to the
Executive’s (or his legal representative’s execution in the case of death)
executing and not revoking the Release contemplated in Section 6.3, any
outstanding time-vested Annual Equity Grants awarded pursuant to this Section
4.3 shall immediately vest and any outstanding performance vested Annual Equity
Grants awarded pursuant to this Section 4.3 shall vest on their normal vesting
date to the extent the applicable performance criteria are realized. In the
event of a Change in Control, all of such outstanding Annual Equity Grants shall
immediately vest provided Executive is actively employed by the Company on the
closing date of such event.
4.4.    Non-application of the Working Hours and Rest Law. It is agreed between
the parties that the position Executive is to hold within the Company is a
management position and one which requires a special measure of personal trust,
as such terms are defined in the Working Hours and Rest Law 5711 - 1951, as
amended (the “Law”). In light of this relationship of trust, the provisions of
the Law, or any other law amending or replacing such law,, will not apply to the
performance by




--------------------------------------------------------------------------------





Executive of his duties hereunder. The Executive acknowledges that the
consideration set for him hereunder nevertheless includes within it
consideration that would otherwise have been due to him pursuant to such law.
Thus, Executive may be required, from time to time and according to the work
load demanded of him, to work beyond the regular working hours or regular
working days and Executive shall not be entitled to any further compensation
other than as determined by the policy of the Company applicable to Executive or
other than as specified in this Agreement.
4.5.    Special Agreement. This Agreement is a personal agreement, and subject
to any applicable law, the provisions of any current or future collective
bargaining agreement, general or special, or arrangements or extension orders,
any custom or practice, and/or any other agreements between the Company and its
employees do not, and will not, apply to the employment of Executive.
5.    Additional Rights.
5.1.    Employee Benefits. The Executive will be eligible to participate in
retirement/savings, health insurance, term life insurance, long term disability
insurance and other employee benefit plans, policies or arrangements maintained
by the Company for its Israeli employees generally, subject to the terms and
conditions of such plans, policies or arrangements; provided, however, that this
Agreement will not limit the Company’s ability to amend, modify or terminate
such plans, policies or arrangements at any time for any reason.
5.2.    Reimbursement of Expenses. In accordance with the Company’s standard
reimbursement policies as they exist from time to time, the Company shall
reimburse Executive for all reasonable and documented travel, business
entertainment and other business expenses incurred by Executive in connection
with the performance of his duties under this Agreement.
5.3.    Vacation, Personal and Sick Days. Executive shall be entitled to
vacation days, holidays, military reserve service, personal and sick days
according to Israeli law and the Company’s policies for its senior executives,
as in effect from time to time and based on his tenure from the Commencement
Date of Employment.
5.4.    Indemnification. Subject to any applicable law, the Company shall
indemnify Executive in the scope permitted under its bylaws, as in effect from
time to time, and similar of the scope of indemnification provided to other
Directors and Officers in the Company.
6.    Termination of Employment; Compensation Upon Termination.
6.1.    Termination. Executive’s employment with the Company may be terminated
prior to the end of the Term under the following circumstances:
(a)    Death. Executive’s employment hereunder shall terminate immediately upon
Executive’s death.
(b)    Termination by the Company. The Company may terminate Executive’s
employment with or without Cause, by Notice of Termination to Executive. A




--------------------------------------------------------------------------------





termination of Executive’s employment due to Executive’s Disability, subject to
applicable law,shall be equivalent to a termination by the Company without
Cause.
(c)    Termination by Executive. Executive may terminate his employment with or
without Good Reason, by Notice of Termination to the Company.
6.2.    Compensation Upon Termination.
(a)    Termination by the Company Without Cause; Termination by Executive With
Good Reason. In the event Executive’s employment with the Company is terminated
by the Company without Cause or by Executive with Good Reason, and in partial
consideration for the Executive’s obligations under Section 7 below, Executive
shall be entitled to the following:
(i)    A lump sum cash payment equal to all Accrued Compensation, such payment
to be made within 15 days after the Date of Termination, but not more than 9
days after the end of the last month of employment.
(ii)    Continued payment of Executive’s then current Base Salary for eighteen
(18) months from the Date of Termination, to be paid in accordance with the
Company’s standard payroll practices as in effect from time to time.
(iii)    Payment of Executive’s Bonus pursuant to Section 4.2 hereof for the
calendar year preceding the Date of Termination, if not previously paid, which
shall be paid at such time as such Bonus would have been paid to Executive if
not for Executive’s termination of employment, or if later, as soon as
practicable following the date the Release described in Section 6.3 becomes
irrevocable.
(iv)    Payment of a pro-rata Target Bonus in an amount equal to the Target
Bonus multiplied by a fraction, the numerator of which equals the number of days
Executive was employed with the Company in the Company’s fiscal year of
termination of employment through the Date of Termination, and the denominator
of which is 365 (the “Pro-Rata Bonus”).
(b)    Termination For Any Other Reason. In the event Executive’s employment
with the Company is terminated for any reason other than as specified in Section
6.2(a), Executive shall be entitled to the following:
(i)    A lump sum cash payment equal to all Accrued Compensation, such payment
to be made within 15 days after the Date of Termination, but not more than 9
days after the end of the last month of employment.
(ii)    Unless Executive is terminated by the Company for Cause, payment of
Executive’s Bonus pursuant to Section 4.2 hereof for the calendar year preceding
the Date of Termination, if not previously paid, which shall be paid at such
time as such Bonus would have been paid to Executive if not for Executive’s
termination of employment.
6.3.    Release. Notwithstanding any provision of this Agreement, the payments
and benefits described in Section 6.2(a) (other than Accrued Compensation) and
Section 4.3 are




--------------------------------------------------------------------------------





conditioned on Executive’s execution and delivery to the Company (and
non-revocation) of a general release of claims against the Company and its
affiliates (including, without limitation, any claims related to damage to
Executive’s good reputation as a result of a termination of employment) in such
form as the Company may reasonably require and in a manner consistent with the
requirements of the Older Workers Benefit Protection Act (the “Release”).
Subject to Section 8.8 below, the severance benefits described in Section 6.2(a)
(other than Accrued Compensation) will begin to be paid or provided within 15
days following the date the Release becomes irrevocable, provided that the
initial payment shall include a catch-up payment to cover amounts retroactive to
the day immediately following the effective date of the Executive’s termination
of employment.
6.4.    Additional Payments By the Company.
(a)    It is the understanding of the parties hereto that neither the payments
set forth in Section 6.2 nor any other payment under this Agreement are
contingent upon or related to a change in control of the Company and all such
payments are to be paid without regard to the occurrence of a change in control
of the Company.
(b)    Notwithstanding the foregoing and subject to applicable law, in view of
the fact that if Executive’s employment were to terminate subsequent to a change
in control of the Company, the Internal Revenue Service might assert that all or
some such payments are contingent upon such change in control, the parties
hereto agree as follows: In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and (ii) but
for this Section 6.3, would be subject to the excise tax imposed by Section 4999
of the Code, then such severance and other benefits under this Agreement shall
be payable either (i) in full, or (ii) as to such lesser amount which would
result in no portion of such severance and other benefits being subject to the
excise tax under Section 4999 of the Code, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
excise tax imposed by Section 4999 and the Israeli taxes imposed pursuant to the
provisions of the Tax Ordinance, results in the receipt by Executive on an
after-tax basis, of the greatest amount of severance and other benefits under
this Agreement, notwithstanding that all or some portion of such severance or
other benefits may be taxable under Section 4999 of the Code and the Tax
Ordinance. To the extent permitted under Section 409A of the Code without
resulting in an excise tax to the Executive, the manner in which any such
reduction shall be made shall be determined by the Executive; provided, however,
that to the extent necessary to avoid an excise tax under Section 409A of the
Code, Executive shall not have any discretion or role with respect to such
reduction and instead, any reduction shall be made in the following manner:
first a pro rata reduction of (i) cash payments subject to Section 409A of the
Code as deferred compensation and (ii) cash payments not subject to Section 409A
of the Code, and second a pro rata cancellation of (i) equity-based compensation
subject to Section 409A of the Code as deferred compensation and (ii)
equity-based compensation not subject to Section 409A of the Code with any such
reduction in either cash payments or equity compensation benefits being made pro
rata between and among benefits which are subject to Section 409A of the Code
and benefits which are exempt from Section 409A of the Code. Unless Executive
and the Company otherwise agree in writing, any determination required under
this section shall be made in writing by the Company’s independent public
accountants (the “Accountants”), whose




--------------------------------------------------------------------------------





determination shall be conclusive and binding upon Executive and the Company for
all purposes. For purposes of making the calculations required by this section,
the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. Executive and
the Company shall furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make a determination under
this section. The Company shall bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this section.
(c)    It is the understanding of the parties hereto that the payments set forth
in Section 6.2 are in addition to any other entitlement the Executive may have
under applicable law.
6.5.    Notwithstanding anything herein to the contrary, upon termination of
Executive’s employment with Company, all titles, positions, roles and
responsibilities Executive holds with the Company and any of its subsidiaries
shall immediately cease.
7.    Restrictive Covenants.
7.1.    Non-Competition. During his employment with the Company and the
Non-Competition Period, Executive shall not, without the prior written consent
of the Board, directly or indirectly, own, manage, operate, join, control,
participate in, invest in or otherwise be connected or associated with, in any
manner, including as an officer, director, employee, independent contractor,
subcontractor, stockholder, member, manager, partner, principal, consultant,
advisor, agent, proprietor, trustee or investor, any Competing Business;
provided, however, that nothing in this Agreement shall prevent Executive from
(A) owning five percent (5%) or less of the stock or other securities of a
publicly held corporation, so long as Executive does not in fact have the power
to control, or direct the management of, and is not otherwise associated with,
such corporation, or (B) performing services for an investment bank, investment
advisor or investment fund that may, directly or indirectly, own, manage,
operate, join, control, participate in, invest in or otherwise be connected or
associated with, in any manner, any Competing Business, provided that Executive
shall not, directly or indirectly, have any responsibility whatsoever for,
provide any services whatsoever to, or otherwise be connected or associated with
such Competing Business. Notwithstanding the foregoing, if a company has
separate divisions or subsidiaries, some of which conduct a Competing Business
and some of which conduct other businesses which are not Competing Businesses,
then the restrictions imposed hereunder with respect to Competing Businesses
shall apply only to the divisions or subsidiaries of such company that conduct
the Competing Businesses, provided that (A) Executive shall not, directly or
indirectly, have any responsibility whatsoever for, provide any services
whatsoever to, or otherwise be connected or associated with any Competing
Business of the same company, and (B) Executive obtains the prior written
consent of the Company, which consent shall not be unreasonably withheld.
7.2.    Non-Solicitation. During his employment with the Company and the
Non-Solicitation Period, Executive shall not, directly or indirectly:




--------------------------------------------------------------------------------





(a)    solicit any customer of the Company or any of its subsidiaries or
affiliates to which Executive provided (or participated in a proposal to
provide) services during the Term;
(b)    hire, solicit for employment, or recruit any person who at the relevant
time is or, within the preceding three months, was, an officer, director,
employee, independent contractor, subcontractor, manager, partner, principal,
consultant, or agent of the Company or any of its subsidiaries or affiliates, or
induce or encourage any of the foregoing to terminate their employment,
contractual or other relationship (as appropriate) with the Company or any of
its subsidiaries, or attempt to do any of the foregoing either on Executive’s
own behalf or for the benefit of any third person or entity;
(c)    persuade or seek to persuade any customer of the Company or any of its
subsidiaries or affiliates to cease to do business or to reduce the amount of
business which the customer has customarily done or contemplates doing with the
Company or such subsidiary or affiliate, whether or not the relationship with
such customer was originally established in whole or in part through Executive’s
efforts; or
(d)    interfere in any manner in the relationship of the Company or any of its
subsidiaries or affiliates with any of their respective customers, suppliers, or
independent contractors, whether or not the relationship with such customer,
supplier or independent contractor was originally established in whole or in
part through Executive’s efforts.
7.3.    Confidential Information. Executive agrees that he shall not, directly
or indirectly, use, make available, sell, disclose or otherwise communicate to
any person, other than in the course of Executive’s assigned duties hereunder
and for the benefit of the Company and/or its subsidiaries or affiliates, either
during the Term or at any time thereafter, any nonpublic, proprietary or
confidential information, knowledge or data in any form or media, whether
documentary, written, oral or computer generated relating to the Company, any of
its subsidiaries, affiliated companies or businesses, which shall have been
obtained by Executive during Executive’s employment by Company or during the
Term. The foregoing shall not apply to information that (i) was known to the
public prior to its disclosure to Executive; (ii) becomes known to the public
subsequent to disclosure to Executive through no wrongful act of Executive or
any representative of Executive; or (iii) Executive is required to disclose by
applicable law, regulation or legal process (subject to the below, provided that
Executive provides the Company with prior notice of the contemplated disclosure
and reasonably cooperates with the Company at its expense in seeking a
protective order or other appropriate protection of such information).
Notwithstanding clauses (i) and (ii) of the preceding sentence, Executive’s
obligation to maintain such disclosed information in confidence shall not
terminate where only portions of the information are in the public domain.
Further notwithstanding the foregoing, nothing in this Agreement prohibits
Executive from initiating communications directly with, responding to any
inquiries from, providing testimony before, providing confidential information
to, reporting possible violations of law or regulation to, or from filing a
claim or assisting with an investigation directly with a self-regulatory
authority or a government agency or entity, including the U.S. Equal Employment
Opportunity Commission, the Department of Labor, the National Labor Relations
Board, the Department of Justice, the Securities




--------------------------------------------------------------------------------





and Exchange Commission, the Congress, and any agency Inspector General
(collectively, the “Regulators”), or from making other disclosures that are
protected under the whistleblower provisions of state or federal law or
regulation or from otherwise providing testimony pursuant to any valid legal
process, subpoena or court order, entered by a tribunal or decision maker with
the authority to compel the production of records or testimony. In connection
with any such activity, Executive must identify any information that is
confidential and request that the Regulator for confidential treatment of such
information. Despite the foregoing, Executive is not permitted to reveal to any
third party, including any governmental, law enforcement, or regulatory
authority, information employee came to learn during the course of Executive’s
employment with the Company that is protected from disclosure by any applicable
privilege, including but not limited to the attorney-client privilege, attorney
work product doctrine and/or other applicable legal privileges. The Company does
not waive any applicable privileges or the right to continue to protect its
privileged attorney-client information, attorney work product, and other
privileged information. Notwithstanding any other provisions of this Agreement,
pursuant to 18 USC Section 1833(b), Executive shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a Company trade secret that is made: (a) confidentially to a federal, state, or
local government official, either directly or indirectly, or to an attorney, and
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal, or subsequently thereafter,
pursuant to a court or administrative order denying the filing under seal. If
Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Executive may disclose a Company trade secret to the
Executive’s attorney and use the trade secret information in related court
proceedings, provided that Executive files any document containing the trade
secret information under seal and does not disclose the trade secret, except
pursuant to court order.
7.4.    Non-Disparagement. Each of Executive and the Company (for purposes
hereof, the Company shall mean only the executive officers and directors of the
Company and not any other employees) agrees not to make any public statements
that disparage the other party or, in the case of the Company, its respective
affiliates, employees, officers, directors, products or services.
Notwithstanding the foregoing, statements made in the course of sworn testimony
in administrative, judicial or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings) shall not be
subject to this Section 7.4.
7.5.    Acknowledgements Respecting Restrictive Covenants.
(a)    Executive has carefully read and considered the provisions of this
Section 7 and, having done so, agrees that:
(i)    the restrictive covenants contained in this Section 7, including, without
limitation, the scope and time period of such restrictions, are reasonable, fair
and equitable in light of Executive’s duties and responsibilities under this
Agreement and the benefits to be provided to him under this Agreement; and
(ii)    such restrictive covenants are reasonably necessary to protect the
legitimate business interests of the Company and its affiliates.




--------------------------------------------------------------------------------





(b)    The parties acknowledge that it is impossible to measure in money the
damages that will accrue to one party in the event that the other party breaches
any of the restrictive covenants contained in this Section 7 and that any such
damages, in any event, would be inadequate and insufficient. Therefore, if one
party breaches any restrictive covenant contained in this Section 7, the
non-breaching party shall be entitled to an injunction restraining the breaching
party from violating such restrictive covenant; provided, however, that when
practically possible, a party must provide the other party with not less than
five (5) days written notice prior to instituting an action or proceeding to
enforce any restrictive covenant contained in this Section 7. If the
non-breaching party shall institute any action or proceeding to enforce a
restrictive covenant contained in this Section 7, the breaching party hereby
waives, and agrees not to assert in any such action or proceeding, the claim or
defense that the non-breaching party has an adequate remedy at law.
(c)    In the event of a breach of any of the restrictive covenants contained in
this Section 7, the parties agree that the non-breaching party, in addition to
any injunctive relief as described in Section 7.5(b), shall be entitled to any
other appropriate legal or equitable remedy.
(d)    If any of the restrictive covenants contained in this Section 7 are
deemed by a court of competent jurisdiction to be unenforceable by reason of
their extent, duration or geographical scope or otherwise, the parties
contemplate that the court shall revise such extent, duration, geographical
scope or other provision but only to the extent required in order to render such
restrictions enforceable, and enforce any such restriction in its revised form
for all purposes in the manner contemplated hereby.
7.6.    Special Consideration. Executive hereby acknowledges that the payments
to Executive pursuant to Section 4 and Section 6 of this Agreement are in
consideration of Executive’s agreement to be bound by and comply with the
provisions of this Section 7.
8.    Miscellaneous.
8.1.    Key Man Insurance. Executive recognizes and acknowledges that the
Company or its affiliates may seek and purchase one or more policies providing
key man life insurance with respect to Executive, the proceeds of which would be
payable to the Company or such affiliate. Executive hereby consents to the
Company or its affiliates seeking and purchasing such insurance and will provide
such information, undergo such medical examinations (at the Company’s expense),
execute such documents and otherwise take any and all actions necessary or
desirable in order for the Company or its affiliates to seek, purchase and
maintain in full force and effect such policy or policies. The Company shall
ensure that under no circumstances shall the results of any such medical
examination shall be disclosed to any person or entity, including the Company,
other than to the Executive and to the applicable insurance company for purposes
of providing such insurance, which insurance company shall hold such results in
the strictest confidence.
8.2.    Notices. Any notice, consent, request or other communication made or
given in accordance with this Agreement, including any Notice of Termination,
shall be in writing and shall be sent either (i) by personal delivery to the
party entitled thereto, (ii) by facsimile with confirmation of receipt, or (iii)
by registered or certified mail, return receipt requested. The notice, consent
request or other communication shall be deemed to have been received upon
personal delivery,




--------------------------------------------------------------------------------





upon confirmation of receipt of facsimile transmission, or, if mailed, three (3)
days after mailing. Any notice, consent, request or other communication made or
given in accordance with the Agreement shall be made to those listed below at
their following respective addresses or at such other address as each may
specify by notice to the other:
To the Company:
Vishay Precision Group, Inc.
3 Great Valley Parkway, Suite 150
Malvern, PA 19355
Attention: Chief Executive Officer
Facsimile No.:
To Executive:
Amir Tal
[personal address omitted]
8.3.    No Mitigation. In no event shall Executive be obligated to seek other
employment or take other action by way of mitigation of the amounts payable to
Executive under any of the provisions of this Agreement and such amounts shall
not be reduced whether or not Executive obtains other employment.
8.4.    Successors.
(a)    This Agreement is personal to Executive and, without the prior written
consent of the Company, shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s heirs and legal representatives.
(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.
(c)    The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the assets of the Company expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would have
been required to perform if no such succession had taken place. As used in this
Agreement, “the Company,” shall mean both such entity as defined above and any
such successor that assumes and agrees to perform this Agreement, by operation
of law or otherwise.
8.5.    Complete Understanding; Amendment; Waiver. This Agreement constitutes
the complete understanding between the parties with respect to the employment of
Executive and supersedes all other prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter hereof,
including without limitation the Prior Employment Agreement, and no statement,
representation, warranty or covenant has been made by either party




--------------------------------------------------------------------------------





with respect thereto except as expressly set forth herein. This Agreement shall
not be altered, modified, amended or terminated except by a written instrument
signed by each of the parties hereto. Any waiver of any term or provision
hereof, or of the application of any such term or provision to any
circumstances, shall be in writing signed by the party charged with giving such
waiver. Waiver by either party hereto of any breach hereunder by the other party
shall not operate as a waiver of any other breach, whether similar to or
different from the breach waived. No delay on the part of the Company or
Executive in the exercise of any of their respective rights or remedies shall
operate as a waiver thereof, and no single or partial exercise by the Company or
Executive of any such right or remedy shall preclude other or further exercise
thereof.
8.6.    Withholding Taxes. The Company may withhold from all payments due to
Executive (or his beneficiary or estate) under this Agreement all taxes which,
by applicable Israeli, U.S. federal, state, local or other law, the Company is
required to withhold therefrom.
8.7.    Section 409A. All payments to be made upon a termination of employment
under the Agreement will only be made upon a “separation from service” under
section 409A of the Code. In no event may Executive, directly or indirectly,
designate the calendar year of payment. To the maximum extent permitted under
section 409A of the Code and its corresponding regulations, the cash severance
benefits payable under the Agreement are intended to meet the requirements of
the short-term deferral exemption under section 409A of the Code and the
“separation pay exception” under Treas. Reg. §1.409A-1(b)(9)(iii). For purposes
of the application of Treas. Reg. § 1.409A-1(b)(4) (or any successor provision),
each payment in a series of payments to Executive will be deemed a separate
payment. If severance benefits payable under the Agreement constitute a
“deferral of compensation” within the meaning of section 409A of the Code at the
time of Executive’s termination of employment, then if Executive is a “specified
employee” of a publicly-traded corporation, notwithstanding any other provision
of the Agreement, payment of severance under the Agreement shall be delayed for
a period of six months from the date of Executive’s separation from service. The
accumulated postponed amount shall be paid in a lump sum payment within 10 days
after the end of the six month period. If Executive dies during the postponement
period prior to payment of the postponed amount, the amounts withheld on account
of section 409A of the Code shall be paid to the personal representative of
Executive’s estate within 60 days after the date of Executive’s death.
Notwithstanding anything in the Agreement to the contrary or otherwise, except
to the extent any expense, reimbursement or in-kind benefit provided pursuant to
the Agreement does not constitute a “deferral of compensation” within the
meaning of section 409A of the Code, and its implementing regulations and
guidance, (i) the expenses eligible for reimbursement or in-kind benefits
provided to Executive must be incurred during the term of the Agreement (or
applicable survival period), (ii) the amount of expenses eligible for
reimbursement or in-kind benefits provided to Executive during any calendar year
will not affect the amount of expenses eligible for reimbursement or in-kind
benefits provided to Executive in any other calendar year, (iii) the
reimbursements for expenses for which Executive is entitled to be reimbursed
shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense is incurred and (iv) the right to
payment or reimbursement or in-kind benefits hereunder may not be liquidated or
exchanged for any other benefit.




--------------------------------------------------------------------------------





8.8.    Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement. If any provision of this Agreement shall be held
invalid or unenforceable in part, the remaining portion of such provision,
together with all other provisions of this Agreement, shall remain valid and
enforceable and continue in full force and effect to the fullest extent
consistent with law.
8.9.    Governing Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Israel, and the sole and
exclusive place of jurisdiction in any matter arising out of or in connection
with this Agreement shall be the regional labor court in Tel-Aviv.
8.10.    Titles and Captions. All Section titles or captions in this Agreement
are for convenience only and in no way define, limit, extend or describe the
scope or intent of any provision hereof.
8.11.    Counterparts. This Agreement may be signed in one or more counterparts,
each of which shall be deemed an original, and all such counterparts shall
constitute but one and the same instrument.






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Executive has executed this Agreement and, pursuant to the
authorization of the Board of Directors of the Company, the Company has caused
this Agreement to be executed in their name and on their behalf, all as of the
date above written.


VISHAY ADVANCED TECHNOLOGIES, LTD.




By: /s/ Ziv Shoshani    
Name:    Ziv Shoshani
Title:    CEO and President




EXECUTIVE:


/s/ Amir Tal
Amir Tal


[Signature page to Tal Employment Agreement]

--------------------------------------------------------------------------------




EXHIBIT A


1.
The Executive agrees to the following general undertakings:



1.1.
The Executive previously undertook and continues to undertake to comply with all
Company disciplinary regulations, work rules, policies, procedures and
objectives, as in effect from time to time, including the applicable Code of
Ethics and Prevention of Sexual Harassment Rules (the "Rules"). As used in this
Exhibit A, “Company” shall mean Vishay Advanced Technologies, Ltd.



1.2.
The Executive consents, of his own free will and although not required to do so
under law, that the information in the Employment Agreement and this Exhibit A
and any information concerning the Executive gathered by the Company, will be
held and managed by the Company or on its behalf, inter alia, on databases
according to law, and that the Company shall be entitled to transfer such
information to third parties, in Israel or abroad. The Company undertakes that
the information will be used, and transferred for legitimate business purposes
only. Without derogating from the generality of the above, such purposes may
include human resources management and assessment of potential transactions, to
the extent required while maintaining the Executive's right to privacy.



The Company undertakes that the information will be used, and transferred for
the purposes of operating the Company's business, to allow the Company to
fulfill legal obligations and to maintain employment relationship with the
Executive. Without derogating from the generality of the above, such purposes
may include: HR administration, payroll, calculation and payment of wages,
managing of relationships with third parties for pension funds, employees’ risk
insurance, health care services, management of the company’s security, provide
services and benefits to employees (such as welfare, transportation, catering,
etc.), implementation of extraordinary operations relating to the Company or any
of its affiliates, such as the assessment of potential transactions (including
for the purpose of due diligence review), entering into joint venture
agreements, compliance with law and regulatory obligations with regards to
employees and trade unions and applicable labor.


Furthermore, the Company has been and will continue to be entitled to share the
Executive's information in any of the following events: (a) if it will be
requested to




--------------------------------------------------------------------------------




do so in accordance with applicable law or as a response to a request made by an
authorized or judicial authority; (b) in response to any subpoena, warrant or
other legal process resulting from actions performed by the Executive or in the
event of a dispute, claim, lawsuit, demand or legal proceedings initiated by the
Executive against the Company and vice versa; and (c) if the Company will
reorganize its business activity – including merging into a different legal
entity – it shall be entitled to transfer the Executive's information to said
entity, provide that the transferee takes upon himself all of the obligations
under this Section.


Without derogating from the above, it is hereby acknowledged that the Executive
is currently the Senior Vice President, Chief Accounting Officer of Vishay
Precision Group Inc. and as such, he agrees that his Employment Agreement, and
any other required details in respect of his employment with any entity in the
Group (as defined below) may be disclosed and filed as public documents with the
New York Stock Exchange and any other bodies as required by applicable
regulatory and legal requirements. In particular, and without limitation, the
Executive's compensation in respect of such position(s) are described each year
in a proxy statement served at the Vishay Precision Group Inc. annual
stockholder meeting. Accordingly, the Executive waives his right to privacy in
respect of the above mentioned information.


1.3.
The Executive agrees that the Company may monitor his use of its Systems and
copy, transfer and disclose all electronic communications and content
transmitted by or stored in such Systems, in pursuit of the Company's legitimate
business interests, all in accordance with the Company's policy as in force from
time to time and subject to applicable law. For the purposes of this Section,
the term "Systems" includes telephone, computers, computer system, internet
server, electronic database and software, whether under the Executive's direct
control or otherwise.



2.
The Executive's entitlements under the Employment Agreement shall be clarified
as follows:



2.1.
Israeli Notice of Termination / Payment in lieu of notice – For the sake of good
order, notwithstanding any other provision in this Exhibit A or the Employment
Agreement, the parties hereby clarify that each party may terminate the
Employment Agreement at any time by providing the other party a prior written
notice of 90 days and which, for the avoidance of doubt, shall not derogate from
Section 6 of the Employment Agreement. For the avoidance of doubt, the
definition of "Notice of Termination"





--------------------------------------------------------------------------------




set out in section 1.13 of the Employment Agreement shall be read and understood
accordingly. The Company reserves the right to terminate the Executive's
employment by making a payment to him of salary in lieu of any prior notice
period as set out in the Employment Agreement. In such case, the Executive's
employment shall be deemed to have ceased on the date of the receipt of such
notice from the Company. In addition, the Company may instruct the Executive not
to attend work during any prior notice period or any part of it.


2.2.
Vacation - The Executive shall be entitled to 23 working days' vacation in each
calendar year. Vacation days may be carried forward from one calendar year to
the next to the extent permitted by law, provided that the Executive uses at
least 7 vacation days each year.



2.3.
Sick pay – The Executive shall be entitled to sick leave according to law.
Notwithstanding the aforesaid, the Executive will be entitled to his full Base
Salary from the first day of his sick leave. The Executive shall not be entitled
to any compensation with respect to unused sick leave.



2.4.
Recuperation pay – The Executive shall be entitled to 10 days' recuperation pay
in each calendar year.



2.5.
Car



2.5.1.
The Company provides the Executive with a Company car (the "Company Car")
determined by the Company at its sole discretion, with all maintenance and usage
expenses paid by the Company subject to Company's policy and with the Executive
to bear any and all liability and costs in relation to traffic, parking and
other fines and any damage or other costs not covered by the Company Car
insurance policy, including self-participation fee.



2.5.2.
The Executive shall take good care of the Company Car and undertake not to allow
others to use the Company Car, except for members of his immediate family and
employees of the Company approved by the Company.







--------------------------------------------------------------------------------




2.5.3.
The Executive shall act in accordance with applicable law, the Company Car
policy and any insurance policy applicable to the Company Car, all as in effect
from time to time.



2.5.4.
The Company shall bear all taxes associated with this car benefit under any
applicable law.



2.5.5.
The Executive shall return the Company Car, and any keys thereto, to the Company
no later than the termination date of his employment or at any other time as
directed. The Executive shall have no rights of lien with respect to the Company
Car.



2.5.6.
The receipt of this car benefit is in place of any travel expenses to which the
Executive would otherwise be entitled at law.



2.6.
Pension Arrangement – The Executive is entitled to contributions to a pension
arrangement of his choice (the "Pension Arrangement"), at the following monthly
rates:



2.6.1.
The Company currently contributes:

 
(a) 8.33% of the Base Salary towards the severance pay component; and


(b) 6.5% of the Base Salary towards the pension component. In the case the
Executive is insured in a mangers insurance policy or a provident fund (which is
not a pension fund), the said rate shall include the rate of contributions
towards the disability insurance (ביטוח אבדן כושר עבודה), ensuring loss of
earning payment of 75% of the Base Salary but no less than 5% towards the
pension component, all subject to the terms of the Extension Order regarding the
Increase of Pension Contributions - 2016 (the "Pension Order 2016"). In
accordance with the terms of the Pension Order 2016, if the said rate shall not
be sufficient to insure the Executive in disability insurance, the total rate of
contributions shall increase up to 7.5% of the Base Salary.






--------------------------------------------------------------------------------




2.6.2.
The Company shall also deduct 6% of the Base Salary to be paid on the
Executive's account towards the Pension Arrangement.



2.6.3.
The Executive confirms that, in accordance with his choice, as previously
notified to the Company, the names of the institution(s) and plan(s) to which
contributions under Section 2.6.1 ,2.6.2 and 2.7 are The New Mivtachin Pension
Fund, Hafenix Managers Insurance Policy and Altshuler Shaham Education Fund..



2.6.4.
In addition to any payments specified in Section 6 of the Employment Agreement,
the Company and Executive agree to adopt the provisions of the "General Approval
Regarding the Payments by Employers to Pension Funds and to Insurance Funds in
Lieu of Payment of Severance Compensation", which was issued in accordance with
the Severance Compensation Law, 1963 ("General Approval"). The General Approval
is attached to this Agreement as Exhibit B. Executive represents, confirms and
undertakes that under the provisions of the General Approval, all payments,
which were made by the Company to the Executive’s Pension Arrangement shall be
in lieu of payment of severance pay, if Employee shall be entitled to such,
according to Section 14 of the Severance Compensation Law, 1963 and in
accordance with the General Approval.



2.6.5.
The Company waives all rights to have its payments refunded, unless the
Executive’s right to severance pay is denied by a judgment according to sections
16 or 17 of the Severance Pay Law or in the event that the Executive withdraws
monies from the Pension Arrangement in circumstances other than an Entitling
Event, where an “Entitling Event” means death, disablement or retirement at the
age of 60 or over.



2.7.
Further education fund



2.7.1.
The Company shall make monthly Further Education Fund contributions as follows:
7.5% of Base Salary paid by the Company on its account and 2.5% of Base Salary
to be deducted by the Company from such Base Salary to be paid on the
Executive's account, in each case up to the ceiling





--------------------------------------------------------------------------------




recognized by the income tax authorities from time to time (the "Ceiling"), but
not otherwise.


2.7.2.
In addition, the Company will make monthly payments equal to 7.5% of the part of
the Base Salary exceeding the Ceiling directly to the Executive as a special
increment, which shall not constitute part of the Executive's Base Salary for
any intents or purposes (the "Special Increment"). Notwithstanding the above and
as a gesture of good will, the Company will make contributions to the
Executive's Pension Arrangement based also on the Special Increment. The Company
shall send letters of release to the relevant insurers releasing to the
Executive all amounts accumulated in the further education fun following the
termination of his employment for any reason.



2.7.3.
The Executive shall bear any and all taxes applicable in connection with amounts
payable by him and/or Company to the said Further Education Fund.



2.8.
Cell phone



2.8.1.
The Company shall provide the Executive with a cell phone for his use in order
to perform his obligations under this Employment Agreement. The Company shall
pay the monthly charges for the cell phone, according to its policy, as in
effect from time to time.



2.8.2.
Without derogating from the generality of the above, the Executive specifically
undertakes to use the cell phone abroad in accordance with Company's policy in
this regard.



2.8.3.
The Company shall bear all taxes applicable to the Executive in connection with
the said cell phone. No later than the termination date of the Executive's
employment for any reason, or earlier upon receipt of a written request by the
Company, the Executive shall return possession of the cell phone to the Company.



3.
Intellectual Property undertakings





--------------------------------------------------------------------------------




 
3.1.
The Executive undertakes to disclose and shall promptly disclose, to the
Company, all Intellectual Property which he has or which he may solely or
jointly conceive, develop or reduce to practice or cause to be conceived,
developed or reduced to practice during the course of and/or in connection
with his employment with the Company and/or which use confidential information
(as set out in the Employment Agreement) or other Group property (“Inventions”).



The term "Group" in this Exhibit A shall mean the Company and its affiliates,
being persons or entities which control, are controlled by or are under common
control with the Company now or in the future (individually and collectively
referred to as the "Group").


3.2.
For the purposes of this Exhibit A, "Intellectual Property" shall include all
intellectual property rights, whether or not patentable, including without
limitation rights in algorithms, binary code, brands, business methods, business
plans, computer programs, computer software, concepts, confidential information,
content, databases, developments, firmware, composition of matter or materials,
certification marks, collective marks, copyright, customer lists, data, designs
(whether registered or unregistered), derivative works, discoveries, distributor
lists, documents, domain names, file layouts, formulae, goodwill, ideas,
improvements, industrial designs, information, innovations, inventions
(including but not limited to Service Inventions as defined in Section 132 of
the Patent Law-1967 (the "Patent Law")), integrated circuits, know-how, logos,
look and feel, manufacturing information, mask works, materials, methods, moral
rights, object code, original works of authorship, patents, patent applications,
patent rights, including but not limited to any and all continuations,
divisions, reissues, re-examinations or extensions, plans, processes,
proprietary technology, reputation, research data, research results, research
records, semiconductor chips, service marks, software, source code,
specifications, statistical models, supplier lists, systems, techniques,
technology, trade secrets, trademarks, trade dress, trade names, trade styles,
technical information, utility models, and any rights analogous to the
foregoing.



3.3.
The Executive further confirms that all Inventions, and any and all rights,
interests and title therein, have been and shall be the exclusive property of
the Company and the Executive has not been and shall not be entitled to, and he
has waived and hereby





--------------------------------------------------------------------------------




waives, now and in the future, any claim to any right, moral rights,
compensation or reward, including any right to royalties in Service Inventions
in accordance with the Patent Law, that he may have or have had in connection
therewith and that all Inventions will be considered “works made for hire” as
that term is defined in Section 101 of the United States Copyright Act (17
U.S.C. § 101). This clause, constitute an express waiver of any rights the
Executive may have under Section 134 of the Patent Law.


3.4.
Without derogating from the Group's rights under this Undertaking or any law,
the Executive agrees to assign, and automatically assign, to the Company and/or
its designee, any and all rights, titles and interests in respect of any
Inventions, to the extent that he may have or have had such rights, on a
worldwide basis, and he has acknowledged and acknowledges now and in the future,
the Company’s full and exclusive ownership in all such Inventions. The Executive
shall, at any time hereafter, execute all documents and take all steps necessary
to effectuate the assignment to the Company and/or its designee or to assist
them to obtain the exclusive and absolute right, title and interest in and to
all Inventions, including by the registration of patents or trademarks,
protection of trade secrets, copyright, or  any other applicable legal
protection, and to protect the same against infringement by any third party,
including by assisting in any legal action requested by the Group with respect
to the foregoing.



4.
The Employment Agreement together with this Exhibit A constitutes an “employee
notice” as required under the Notice to the Employee and Job Candidate Law
(Employment Conditions and Candidate Screening and Selection), 5762-2002 and the
parties agree that they serve as a notification under this law. Nothing in the
Employment Agreement as amended by this Exhibit A shall derogate from any right
granted to the Executive under any law, extension order or collective agreement.
The Company is not (and is not a member of an Employer's organization which is)
party to a collective agreement which sets out the Executive's terms of
employment.



5.
Except as set forth herein, this Exhibit A shall not affect any provisions in
the Employment Agreement, which shall remain in full force and effect. In the
event of any inconsistency between the provisions of this Exhibit A and the
terms of the Employment Agreement, the provisions of this Exhibit A shall
prevail.







--------------------------------------------------------------------------------




6.
The Executive hereby confirms that he has complied with all of his undertakings
according to the Employment Agreement and this Exhibit A from the commencement
date of his employment by the Company.

































































--------------------------------------------------------------------------------




Exhibit B
General Order and Confirmation Regarding Payments of Employers to Pension Funds
and Insurance Funds instead of Severance Pay




Pursuant to the power granted to me under section 14 of the Severance Pay Law
5723-1963 (“Law”) I hereby confirm that payments paid by an employer, commencing
the date hereof, to an employee’s comprehensive pension fund into a provident
fund which is not an insurance fund, as defined in the Income Tax Regulations
(Registration and Management Rules of a Provident Fund) 5724-1964 (“Pension
Fund”), or to a Manager’s Insurance Fund that includes the possibility of an
allowance or a combination of payments to an Allowance Plan and to a plan which
is not an Allowance Plan in an Insurance Fund (“Insurance Fund”), including
payments which the employer paid by combination of payments to a Pension Fund
and to an Insurance Fund whether there exists a possibility in the Insurance
Fund to an allowance plan (“Employer Payments”), will replace the severance pay
that the employee is entitled to for the salary and period of which the payments
were paid (“Exempt Wages”) if the following conditions are satisfied:


(1)    Employer Payments –


(A)
for Pension Funds are not less than 14.33 % of the Exempt Wages or 12% of the
Exempt Wages, if the employer pays for his employee an additional payment on
behalf of the severance pay completion for a providence fund or Insurance Fund
at the rate of 2.33% of the Exempt Wages. If an employer does not pay the
additional 2.33% on top of the 12%, then the payment will constitute only 72% of
the Severance Pay.



(B)
to the Insurance Fund are not less than one of the following:



(1)
13.33% of the Exempt Wages if the employer pays the employee additional payments
to insure his monthly income in case of work disability, in a plan approved by
the Supervisor of the Capital Market, Insurance and Savings in the Finance
Ministry, at the lower of, a rate required to insure 75% of the Exempt Wages or
2.5% of the Exempt Wages (“Disability Payment”).



(2)
11% of the Exempt Wages if the employer pays an additional Disability Payment
and in this case the Employer Payments will constitute only 72% of the
employee’s severance pay; if, in addition to the abovementioned sum, the
employer pays 2.33% of the Exempt Wages for the purpose of Severance Pay
completion to providence fund or Insurance Funds, the Employer Payments will
constitute 100% of the severance pay.



(2)
A written agreement must be made between the employer and employee no later than
3 months after the commencement of the Employer Payments that include –







--------------------------------------------------------------------------------




(A)
the agreement of the employee to the arrangement pursuant to this confirmation
which details the Employer Payments and the name of the Pension Fund or
Insurance Fund; this agreement must include a copy of this confirmation;



(B)
an advanced waiver of the employer for any right that he could have to have his
payments refunded unless the employee’s right to severance pay is denied by
judgment according to sections 16 or 17 of the Law, and in case the employee
withdrew monies from the Pension Fund or Insurance Fund not for an Entitling
Event; for this matter, Entitling Event or purpose means death, disablement or
retirement at the age of 60 or over.



(3)    This confirmation does not derogate from the employee’s entitlement to
severance pay according to the Law, Collective Agreement, Extension Order or
personal employment agreement, for any salary above the Exempt Wages.




Name of Employee:    Amir Tal Signature: /s/ Amir Tal Date: March 15, 2020


